DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed October 22, 2021 has been entered. Applicant’s amendments to the specification, drawings, and claims have overcome every objection and 35 U.S.C. 112 rejection previously set forth in the Non-Final Office Action mailed September 23, 2021. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least two alternating sets of weakened portions comprising a first set of first weakened portions alternating with a second set of second weakened portions, wherein the first weakened portions are different in configuration from the second weakened portions must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the disclosure fails to discuss an embodiment comprising at least two alternating sets of weakened portions comprising a first set of first weakened portions alternating with a second set of second weakened portions, wherein the first weakened portions are different in configuration from the second weakened portions.
Claim Interpretation
For purposes of examination, “different in configuration” in claim 1 will be interpreted as meaning any difference that renders weakened portions non-identical, including differences in dimension (e.g. two slits will be considered as being different in configuration from one another if the lengths of the slits are different).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3, 13-14, 16-17, 19-20, 22, 25-26, 82-83, and 91-92 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, it is unclear what “alternating sets” (line 7) means. This term is neither used nor defined in the specification. For purposes of examination, “alternating sets” will be interpreted as meaning that the weakened portions present on the cannula can be categorized into at least two different sets of weakened portions, with each set differing from one another by the configurations of the weakened portions. 	
Claims 3, 13-14, 16-17, 19-20, 22, 25-26, and 82 are rejected by virtue of depending from rejected claim 1. 
Regarding claim 3, it is unclear if all of the weakened portions must have the same configuration, with that configuration being a slit, a whole, or a groove, or if the weakened portions may have different configurations, as long as each weakened portion is either a slit, a hole, or a groove. For purposes of examination, this claim will be interpreted as meaning that that the weakened portions may have different configurations, as long as each weakened portion is either a slit, a hole, or a groove.
Regarding claim 20, it is unclear if the 2-10 slits of the weakened portions are in addition to the first and second set of weakened portions, if they are one set of the weakened portions, if the sets of weakened portions contain between them 2-10 slits in addition to other configurations of weakened portions, or if the 2-10 slits form both sets of the weakened portions. For purposes of examination, this will be interpreted as meaning that the 2-10 slits form both sets of weakened portions. 
Regarding claim 82, it is unclear if the six slits are in addition to the first and second set of weakened portions, if they are one set of the weakened portions, if the sets of weakened portions contain between them six slits in addition to other configurations of weakened portions, or if the six slits form both sets of the weakened portions. For purposes of examination, this will be interpreted as meaning that the six slits form both sets of weakened portions.  
Claim 83 is rejected by virtue of depending from rejected claims 1 and 82. 
Regarding claims 91-92, it is unclear what “corresponding and respective” means. Because this phrase adds no discernable meaning to either claim 91 or claim 92, it will not be taken into consideration during examination. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 13-14, 16-17, 19-20, 22, and 25-26 is/are rejected under 35 U.S.C. 102 (a)(1) and (a)(2) as being anticipated by Horvath et al. (U.S. Patent Application Publication No. 20150051583 A1), hereinafter Horvath.
Regarding claim 1 as best understood in light of the 112(b) issues noted above, Horvath teaches a cannula for subcutaneous infusion of a therapeutic agent (abstract, par. 0018), the cannula comprising a tubular body member
(length of tube 33; fig. 6) comprising a tubular wall at least partly enclosing a longitudinal extending internal bore (fig. 6), the distal portion of the tubular body member having a distal tip end (tip 32; fig. 6, par. 0068) comprising at least one tip opening (tip hole 321; fig. 5, par. 0068), wherein the tubular wall comprises at least two alternating sets of weakened portions in the wall (first set and second set; annotated fig. 31), the weakened portions being capable of allowing the cannula to flex outwards away from the internal bore, in an area comprising the weakened portions when the cannula is exposed to at least one of a compression force (par. 0068), or an increased internal pressure (fig. 7 and 8, par. 0074, 0075), wherein the at least two alternating sets of weakened portions comprises a first set (first set; annotated fig. 31) of weakened portions alternating (see parenthetical explanation at the end of this paragraph) with a second set (second set; annotated fig. 3) of weakened portions, and wherein the first weakened portions are different in configuration from the second weakened portions (annotated fig. 31; par. 0100 discloses an embodiment of a catheter equipped with four weakened portions of different 

    PNG
    media_image1.png
    339
    289
    media_image1.png
    Greyscale

Annotated Figure 31 (from Figure 31 of Horvath)
Regarding claim 3 as best understood in light of the 112(b) issues noted above, Horvath teaches the cannula of claim 1, wherein each of the weakened portions comprises a slit (single split 111; annotated fig. 31, par. 0100) or hole (side port 110; annotated fig. 31, par. 0100).
Regarding claim 13 as best understood in light of the 112(b) issues noted above, Horvath teaches the cannula of claim 1, wherein when the cannula is exposed to the increased internal pressure and the internal pressure in the internal bore exceeds the internal pressure at the tip opening, at least one of the weakened portions provides a fluid communication between the internal bore and the outside of the cannula (figs. 7-8, par. 0074-0075).
Regarding claim 14 as best understood in light of the 112(b) issues noted above, Horvath teaches the cannula of claim 13, wherein the at least one of the weakened portions providing the fluid communication is a slit, hole, or groove in the distal portion of the tubular body member (single split 111 is a slit and side port 110 is a hole; annotated fig. 31, par. 0100).
Regarding claim 16 as best understood in light of the 112(b) issues noted above, Horvath teaches the cannula of claim 1, wherein the weakened portions have an extension in the longitudinal direction parallel with the longitudinal axis of the cannula (slit 3; fig. 5, par. 0080), the length of the weakened portions being 0.2-1.5 mm (“The splits are generally small, in the range of about 0.079 inch (2.0 mm) or less,” par. 0080).
Regarding claim 17 as best understood in light of the 112(b) issues noted above, Horvath teaches the cannula of claim 1, wherein a longitudinal axis of each weakened portion forms an angle with the longitudinal axis of the cannula, wherein the angle is not 90 degrees (slit 31; fig. 5, par. 0071; the angle of the longitudinal axis of the slits present on the cannula taught by Horvath are at an angle of 0 degrees relative to the longitudinal axis).
Regarding claim 19 as best understood in light of the 112(b) issues noted above, Horvath teaches the cannula of claim 1, wherein each of the weakened portions are formed as a slit and located at the same circumferential location of the tubular body (slit 31; fig. 6, par. 0072). 
Regarding claim 20 as best understood in light of the 112(b) issues noted above, Horvath teaches the cannula of claim 1, wherein each of the weakened portions comprises 2-10 slits and are located at the same circumferential location of the tubular body 
Regarding claim 22 as best understood in light of the 112(b) issues noted above, Horvath teaches the cannula of claim 1, wherein each of the weakened portions is 0.25-2.5 mm from the tip opening and extends towards the proximal portion of the cannula (in par. 0071, Horvath specifies the slits may be a 1-4 mm distance from the tip, and par. 0068 and 0072 state that slit 31 can be located anywhere on the catheter).
Regarding claim 25 as best understood in light of the 112(b) issues noted above, Horvath teaches the cannula of claim 1, wherein the weakened portions comprise slits (slits 31; annotated fig. 8) and are formed at the same circumferential location of the tubular body member (par. 0072), the slits providing slats between said slits (slats; annotated fig. 8), the slats adapted to flex outwards away from the internal bore when the cannula is exposed to at least one of said compression forces or an increased internal pressure (fig. 7 and annotated fig. 8, par. 0072 and 0074).

    PNG
    media_image2.png
    415
    364
    media_image2.png
    Greyscale

Annotated Figure 8 (from Figure 8 of Horvath)
Regarding claim 26 as best understood in light of the 112(b) issues noted above, Horvath teaches the cannula of claim 25, wherein the slats are delimited by sidewalls parallel to the longitudinal axis of the tubular body member and said sidewalls delimiting each slat are parallel to each other (Fig. 7, par. 0071 – in one embodiment of the catheter 30 disclosed in par. 0071 of Horvath, the slits 31, and thus their corresponding sidewalls, share a single axis oriented along the length of the catheter 30. This results in the slits and their sidewalls being parallel to the longitudinal axis of the catheter as well as radially parallel to one another).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 82 as best understood in light of the 112(b) issues noted above is rejected under 35 U.S.C. 103 as being unpatentable over Horvath in view of Kerns et al. (U.S. Patent Application Publication No. US 20120172668 A1), hereinafter Kerns, and further in view of Shannon (Fine Laser Cutting for Medical Components, MedTech Intelligence, Sept. 24, 2014). 
Regarding claim 82, Horvath further discloses the cannula of claim 1 wherein each of the slits extends across a boundary between a cylindrical shaped portion of the tubular body and a tapered distal portion (fig. 7). Although Horvath states in par. 0072 that there are a plurality of slits about the circumference of the tubular body member, the reference does not specify that the number of slits is six or the width of the slits is in the range of 10 to 100 microns.
However, Kerns teaches a cannula comprising six slits about a circumference of the tubular body member (fig. 8, par. 0059).

Kerns) and both were well-known in the art prior to the effective filing date of the claimed invention. Kerns discusses in par. 0059 and 0060 how varying the number of slits on the cannula affects cannula performance, and in par. 0059 describes how one embodiment of the cannula comprises six slits. As noted above, Horvath includes a plurality slits but is silent as to the exact number of slits. It would therefore have been obvious to one of ordinary skill in the art to have adapted the Horvath design to have specifically six slits, as taught by Kerns, as such a modification is merely the substitution of one known slit arrangement (the six slits of Kerns) for another known slit arrangement (the slit arrangement of Horvath) and the results of such a modification would have been predictable, namely improving the cannula performance.
In par. 0080, Horvath identifies that a laser may be used to create the slits in the taught cannula. Shannon further identifies that laser cutting may be used to create features such as slots in medical cannulas and that lasers may cut to the resolution of 0.001 inches (25 microns) (pg. 2, par. 2). Both Horvath and Shannon speak to manufacturing slits on medical cannula and were well-known in the art prior to the effective filing date of the claimed invention. It would therefore have been obvious to one of ordinary skill in the art to have manufactured the Horvath reference to have slits 25 microns wide as doing so is the obvious result of a well-known and previously identified cannula slit manufacturing method with the predictable result of slits capable opening when the cannula is subjected to increased internal pressure.
Claim 83 as best understood in light of the 112(b) issues noted above is rejected under 35 U.S.C. 103 as being unpatentable over Horvath in view of Kerns and Shannon further in view of Northrop et al. (U.S. Patent Application Publication No. US 20090043372 A1), hereinafter Northrop.
at least three of the six slits are about twice as large as the width of a corresponding slit located about 180 degrees from the particular slit.
However, Northrop teaches a cannula in which half of the slits are twice the width of the slits opposite to them (fig. 7, par. 0035; in particular: “As such, wide slots 330a may be about twice . . . as wide as slots 330b/330c,” and “[T]ubular member 328 may include some wide slots with one . . . narrow slots opposite it.”)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have cut the slits in Horvath to varying widths as taught by Northrop as these inventions as well as the claimed invention are directed to medical devices comprising slotted tubular members and the references were well-known in the art prior to the effective filing date of the claimed invention. In par. 0031, Northrop teaches that designing a tubular member of a medical device to have a preferential bending direction can be beneficial for helping the tubular member navigate anatomical features that may otherwise interfere with the insertion of the tubular member. In par. 0036, Northrop teaches that a tubular member possessing some wide slots and some narrow slots may have a preferential bending direction, which may be a desirable characteristic in the member for the reasons Northrop previously explained in par. 0031. It would have therefore been obvious to one of ordinary skill in the art to have modified the cannula taught by Horvath to have half of the slits be about twice the width of the slits opposite them as taught by Northrop, as doing so would result in a cannula possessing a preferential bending direction with the associated benefit of decreased risk of occlusion from anatomical features during insertion as described by Northrop.
Claims 84-88 and 92 are rejected under 35 U.S.C. 103 as being unpatentable over Horvath in view of Northrop. 
Horvath teaches a cannula for subcutaneous infusion of a therapeutic agent, the cannula comprising a tubular body member (tubing 33; fig. 6, par. 0068) comprising a longitudinally extending bore (fig. 6) and a series of longitudinally-extending slits (slits 31; fig. 5, par. 0072).
	Horvath fails to teach that the series of longitudinally-extending slits comprise a plurality of narrower slits and a plurality of wider slits, wherein the series of slits alternates between the narrower slits and the wider slits.
	However, Northrop teaches comprise a plurality of narrower slits and a plurality of wider slits (slots 330b/330c are narrower than slots 330a; fig. 7, par. 0035) on a tubular member, wherein the series of slits alternates between the narrower slits and the wider slits (par. 0035, emphasis added: “In some embodiments, all the wide slots 330a are disposed along the same side of tubular member 328 and all the narrow slots 330b/330c are disposed on the opposite side. In other embodiments, however, wide slots 330a and/or narrow slots 330b/330c can be distributed on either side of tubular member 328 in any suitable pattern or arrangement.” If the wide slots 330a and the narrow slots 330b/330c are in a pattern where the wide slots and the narrow slots are each distributed on either sides of the tubular member, then the wide slots and the narrow slots are alternating).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have cut the slits in Horvath to comprise a plurality of narrower slits and a plurality of wider slits, wherein the series of slits alternates between the narrower slits and the wider slits as taught by Northrop as these inventions as well as the claimed invention are directed to medical devices comprising slotted tubular members and the references were well-known in the art prior to the effective filing date of the claimed invention. In par. 0031, Northrop teaches that designing a tubular member of a medical device to have a preferential bending direction can be beneficial for helping the tubular member navigate anatomical features that may otherwise interfere with the insertion of the tubular member. In par. 0036, Northrop teaches that a tubular member possessing some wide slots and some narrow slots may have a preferential bending direction, which may be a desirable characteristic in the member for the 
Regarding claim 85, Northrop further teaches the width of the wider slits (slots 330a) is about twice as great as a width of the narrower slits (slots 330b/330c; fig. 7, par. 0035). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have cut the slits in Horvath to varying widths as taught by Northrop as these inventions as well as the claimed invention are directed to medical devices comprising slotted tubular members and the references were well-known in the art prior to the effective filing date of the claimed invention. In par. 0031, Northrop teaches that designing a tubular member of a medical device to have a preferential bending direction can be beneficial for helping the tubular member navigate anatomical features that may otherwise interfere with the insertion of the tubular member. In par. 0036, Northrop teaches that a tubular member possessing some wide slots and some narrow slots may have a preferential bending direction, which may be a desirable characteristic in the member for the reasons Northrop previously explained in par. 0031. It would have therefore been obvious to one of ordinary skill in the art to have modified the cannula taught by Horvath to have half of the slits be about twice the width of the slits opposite them as taught by Northrop in par. 0035, as doing so would result in a cannula possessing a preferential bending direction with the associated benefit of decreased risk of occlusion from anatomical features during insertion as described by Northrop.
Regarding claim 86, Horvath further teaches the cannula comprises a tip opening (tip hole 321; fig. 5, par. 0068) formed in a distal end portion (tip 32; fig. 5, par. 0068) of the of the tubular body member. 
Regarding claim 87, Horvath further teaches the tubular body member further comprises a cylindrical shaped portion (tubing 33; fig. 5, par. 0068) and a tapered distal portion (tapered tip 32; fig. 5, par. 0068), and wherein each of the longitudinally-extending slits extends across a boundary between the cylindrical shaped portion and the distal portion (fig. 7). 
Regarding claim 88, Horvath further teaches the longitudinally-extending slits are placed at the same circumferential location as one another (par. 0072).
Regarding claim 92 as best understood in view of the 112(d) issue noted above, Horvath further teaches each of the longitudinally-extending slits has a corresponding and respective length in a range of 0.2 millimeters to 1.5 millimeters (par. 0080). 
Claim 89 is rejected under 35 U.S.C. 103 as being unpatentable over Horvath in view of Northrop as applied to claim 84 above, and further in view of Kerns. 
Northrop further teaches the number of narrow slits in the plurality of narrower slits equals the number wider slits in the number wider slits (fig. 7, par. 0035; in particular: “As such, wide slots 330a may be about twice . . . as wide as slots 330b/330c,” and “[T]ubular member 328 may include some wide slots with one . . . narrow slots opposite it.”). 
Northrop fails to teach that the plurality of narrower slits consists of three narrower slits, and the plurality of wider slits consists of three wider slits (six slits total).
However, Kerns teaches a cannula comprising six slits about a circumference of the tubular body member (fig. 8, par. 0059).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the cannula taught by Horvath in view of Northrop to have six slits as taught by Kerns as both these inventions and the claimed invention are directed to cannula that can be used for infusion (par. 0005 of Kerns) and both were well-known in the art prior to the effective filing date of the claimed invention. Kerns discusses in par. 0059 and 0060 how varying the number of slits on the cannula affects cannula performance, and in par. 0059 describes how .
Claim 91 is rejected under 35 U.S.C. 103 as being unpatentable over Horvath in view of Northrop as applied to claim 85 above, and further in view of Shannon. 
Northrop further teaches the widths of the narrower slits is less than the widths of the wider slits (slots 330a are wider than slots 330b/330c; fig. 7). 
Horvath in view of Northrop fails to teach each of the longitudinally-extending slits has a corresponding and respective width in a range of 10 microns to 100 microns. 
In par. 0080, Horvath identifies that a laser may be used to create the slits in the taught cannula. Shannon further identifies that laser cutting may be used to create features such as slots in medical cannulas and that lasers may cut to the resolution of 0.001 inches (25 microns) (pg. 2, par. 2). Both Horvath and Shannon speak to manufacturing slits on medical cannula and were well-known in the art prior to the effective filing date of the claimed invention. It would therefore have been obvious to one of ordinary skill in the art to have manufactured the cannula of claim 85 to have slits 25 microns wide as doing so is the obvious result of a well-known and previously identified cannula slit manufacturing method. Northrop further discloses in par. 0034 that the wider slits present in the tubular member may be formed with multiple passes of an appropriate cutting device such as a laser. Multiple passes of the laser disclosed in Shannon would result in slits wider than 25 microns but still within the range of 10 to 100 microns, allowing for sets of narrower slots and wider slots to be made. 
Conclusion
Accordingly, claims 1, 3, 13-14, 16-17, 19-20, 22, 25-26, and 82-92 are rejected. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHOEBE ANNE STATON whose telephone number is (571) 272-7669. The examiner can normally be reached M-R, 7:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 



/P.A.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783